         Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


 COMMUNICATIONS WORKERS OF
 AMERICA, AFL-CIO,

                         Plaintiff,                           Case 1:19-cv-01220-CN

         v.

 AT&T INC.,

                         Defendant.


                        PLAINTIFF’S REPLY MEMORANDUM
              IN SUPPORT OF CROSS-MOTION TO COMPEL ARBITRATION

       In this Reply, we track the structure of our Opening Motion to Compel Arbitration.

       In Part I.A. of this Reply, we show that Paragraph 6’s application of “this Agreement” to

new operations includes the bargaining-unit arbitration in Paragraph 3(c). Furthermore,

Paragraph 3(c)(2) contemplates that the Arbitrator may reframe unit definitions for AT&T’s

“present and future” subsidiaries in the event of organizational changes. AT&T may not override

this language simply by claiming that it disagrees with the Union’s reading. Nor may AT&T

claim that, because this may be the first large-scale dispute arising under this language, that the

absence of past disputes forms some “bargaining history” that precludes the Union’s demand.

       In Part I.B., we show that the Court does not have independent review in the first place.

The parties incorporated AAA rules, which give the Arbitrator authority to resolve disputes over

the limitations of his authority. The D.C. Circuit held in Chevron Corp. v. Ecuador, 795 F.3d

200, 207-208 (D.C. Cir. 2015) that, where the parties agree to such rules, a contractual limitation

on an arbitrator’s jurisdiction does not divest his power to decide whether the case fits within the

exception. To distinguish Chevron, AT&T can only propose an undefined, ad hoc distinction
         Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 2 of 13



between “broad clauses with exceptions” and “narrow clauses with exceptions.” This confuses

the boundaries on an arbitrator’s authority—which exist in every case—with the parties’

agreement that the Arbitrator has “the power to rule on his or her own jurisdiction, including any

objections with respect to the existence, scope, or validity of the arbitration agreement.” AAA

Rule 3(a). If AT&T had wanted to prevent arbitral decision of this issue, it should not have

agreed to incorporate AAA Rules.

       In Part II, we address AT&T’s claim that the entire Agreement is invalid because only the

National Labor Relations Board (NLRB) may define bargaining units. At the threshold, AT&T

ignores that this attack on the validity of the Agreement must be made to the Arbitrator. Buckeye

Check Cashing v. Cardegna, 546 U.S. 440, 444 (2006). AT&T seizes on general language in

Dist. No. 1, Marine Eng’rs' Beneficial Ass’n (MEBA) v. Liberty Mar. Corp., 815 F.3d 834, 839

(D.C. Cir. 2016) as authority that all agreements to arbitrate the scope of bargaining units are

invalid. MEBA did no such thing. AT&T claims the MEBA opinion’s discussion of contractual

versus representational claims has sub silentio overruled Carey v. Westinghouse Elec. Corp., 375

U.S. 261, 272 (1964), McDonnell Douglas Corp. v. NLRB, 59 F.3d 230, 234 (D.C. Cir. 1995),

Office and Professional Employees Local 2 v. WMATA, 724 F.2d 133, 140-141 (D.C. Cir. 1983),

and Retail Clerks Local 588 v. NLRB, 565 F.2d 769, 774-775 (D.C. Cir. 1977). This is not the

law. Even if AT&T’s untenable reading were correct, the panel decision in MEBA could not

overrule prior Circuit law. See FedEx Home Delivery v. NLRB, 849 F.3d 1123, 1127 n.3 (D.C.

Cir. 2017) (“when a conflict exists within our own precedent,” a court is “bound by the earlier”

of the two conflicting decisions.)




                                                 2
         Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 3 of 13



                                   ARGUMENT ON REPLY

I.     The Arbitrator Has Jurisdiction to Decide this Dispute.

       A.      Even if the Court Had Independent Review, AT&T’s Position Lacks Merit.

               1.     Paragraph 6 on new facilities incorporates the Agreement, including
                      arbitration under Paragraph 3(c).

       AT&T contends that Paragraph 6 (relating to newly acquired operations) does not

provide for arbitration of newly-acquired units. AT&T Opp., Doc. 17 at 7.

       This is demonstrably wrong. In Paragraph 6, the parties incorporated the whole of the

Agreement as to newly acquired operations: “After execution of this Agreement, should the

Company acquire new companies or engage in a new line of business or enter a new market in

which there is no active labor agreement or bargaining agreement in place, the parties agree that

this Agreement shall apply to that acquired company or new line of business or enterprise in a

new market after that company has been operating for a period of one hundred twenty (120)

days.” As we showed in our opening brief, Paragraph 6’s application of “this Agreement” to new

operations incorporates the arbitration provision of Paragraph 3(c), absent an express exclusion.

See American Postal Workers Union v. U.S. Postal Service, 65 F.Supp.3d 134, 143 (D.D.C.

2014) (where side agreement incorporated main collective-bargaining agreement, the agreement

incorporated its arbitration provision). AT&T disregards this law.

       AT&T invokes Paragraph 9, which generally bars arbitration. But AT&T ignores that

Paragraph 9 preserves the bargaining-unit arbitration right of Paragraph 3(c): “with the exception

of matters referenced in paragraph 3(c) above, the meaning or application of this Agreement

shall not be subject to arbitration.” (Emphasis supplied.)

       AT&T argues that arbitration under Paragraph 3(c) only applies to operations existing as

                                                 3
         Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 4 of 13



of the Agreement’s date. It is free to make that Argument to the Arbitrator. But the obvious

meaning of Paragraph 6 is that, after a grace period of 120 days after acquisition, the parties shall

confer about defining bargaining units, with an incorporated right of arbitration to resolve

disputes over how these new unit fit within the broader structure of “the Company”— which the

parties define to include all present and future AT&T subsidiaries.

              2.       Paragraph 3(c)(2) contemplates bargaining-unit definition for newly
                       acquired operations.

       AT&T claims that Paragraph 3(c) arbitration is unavailable for any units that were not in

existence when the Agreement was executed. It claims that the directive for the parties to meet

“within 90 days” of the Agreement’s effective date limits the Arbitrator’s jurisdiction to pre-

existing units, with no authority over subsequently acquired operations. That misrepresents

Paragraph 3(c). Paragraph 3(c)(1) gives the parties 90 days to commence discussions over

bargaining units. But it imposes no fixed temporal limit for invoking the arbitrator’s resolution of

disputes. These issues may be brought to the arbitrator “within a reasonable time.” What

constitutes a reasonable time is an issue for the arbitrator. Howsam v. Dean Witter Reynolds,

Inc., 537 U.S. 79, 84 (2002). AT&T disregards this law.

       Paragraphs 3(c)(2) gives the Arbitrator authority to redefine the Company’s unit structure

in the event of organizational changes. AT&T argues that Paragraph 3(c)(2) only applies to

changes in units existing as of the Agreement’s initial date. AT&T Opp., Doc. 17 at 6. That

cannot be reconciled with the definition of “the Company” bound by the Agreement, which is

“AT&T Inc. and all other present and future companies, divisions, subsidiaries or operating units

thereof [with five named exceptions.]”(emphasis supplied.) So where AT&T acquires a new

Time Warner subsidiary, this organizational change affects the general unit structure of the

                                                 4
         Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 5 of 13



AT&T family of operations, which is described as a singular whole in the Agreement. This

change is therefore subject to arbitration over the change in “the Company’s” bargaining units.

               3.      AT&T may not claim that it did not agree to arbitration, simply by its
                       present say-so.

       AT&T seems to claim, that because it does not accept the Union’s position now, the

parties could not have agreed to arbitration. AT&T Opp., Doc. 17 at 7, Bain Decl. Doc 17-2, ¶¶

3-4. This elevates its own say-so over the neutral construction of the Agreement.

       By definition, any party who does not want to arbitrate a dispute will contend that it “did

not agree” to arbitration. But AT&T’s current position is not determinative. The neutral

decisionmaker (whether the Court or the arbitrator) must interpret the Agreement as written. The

fact that one party now disagrees with the other’s interpretation does not create “bargaining

history” that controls the construction of the Agreement. See United Steelworkers v. American

Mfg. Co., 363 U.S. 564, 568 (1960); Madison Hotel v. Hotel and Restaurant Employees, Local

25, 144 F.3d 855, 857-859 (D.C. Cir. 1998) (en banc).

               4.      The past history of consensual resolution is not “bargaining history”
                       that precludes the Union’s claim.

       AT&T also claims that this is the first time a dispute has arisen between the parties over

new operations that has required arbitration. It therefore argues that the lack of past arbitrations

forms a “bargaining history” that precludes the Union’s claim. AT&T Opp., Doc. 17 at 7. Its

declarant Randy Bain merely asserts: “From [1997 to now], and in the context of the MOA's

card-check provisions, the parties have never arbitrated a dispute over a newly acquired entity,

they have never arbitrated a dispute over the definition of a bargaining unit that did not exist

when they signed the MOA, and they have never arbitrated a dispute over the Company's


                                                  5
         Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 6 of 13



determination of whether individuals are ‘management’ or ‘non-management’ employees.” Bain

Decl. Doc 17-2, ¶ 2.

       The parties’ past ability to resolve these issues consensually has no bearing on the

meaning of the Agreement. AT&T does not claim that there has ever been a large-scale merger

prior to TimeWarner where the parties were in disagreement requiring arbitration. Nor does it

claim that any court or arbitrator has ever refused arbitration, or approved AT&T’s current

position. Nor does it claim that the Union ever agreed to AT&T’s current construction of the

Agreement. The fact that that the parties have been able to resolve issues without arbitration in

the past does not prejudice the Union’s present rights under the Agreement.

       B.      AT&T Agreed to Submit the Issue of Arbitrability to the Arbitrator by
               Incorporating AAA Rules.

       In any case, the parties agreed to allow the Arbitrator to decide the issue of arbitrability

by incorporating American Arbitration Association (AAA) rules in Paragraph 3(c)(1). Rule 3(a)

of the American Arbitration Association’s Labor Arbitration Rules provides “The arbitrator shall

have the power to rule on his or her own jurisdiction, including any objections with respect to the

existence, scope, or validity of the arbitration agreement.”

               1.      When the parties incorporate AAA Rules, they consent to the
                       arbitrator deciding his jurisdiction no matter how broad or narrow
                       the arbitration clause.

       In Chevron Corp. v. Ecuador, 795 F.3d 200, 207-208 (D.C. Cir. 2015), the Court held

that incorporation of the UNCITRAL rules bound the parties to arbitrate arbitrability, even

though the plaintiff claimed that its case fell under an exception to the arbitration provision. The

D.C. Circuit held that the district court had correctly declined to address whether the plaintiff’s

claims fell within that exception. Id. “There was no need for the District Court to independently

                                                  6
         Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 7 of 13



determine that [the plaintiff’s] suits satisfied the [treaty’s] parameters once it had concluded that

the parties had delegated this task to the arbitrator.” Id., 793 F.3d at 208. See also Oracle

America v. Myriad Group A.G., 724 F.3d 1069, 1075-76 (9th Cir. 2013) (approved in Chevron,

795 F.3d at 207-208, applying AAA rules to preserve arbitrator’s power to decide whether his

authority fell within carve-out exemptions.)

       AT&T’s only response is to propose an undefined distinction between “a broad

arbitration provision with a narrow exception, [and] a narrow arbitration agreement with an

explicit exclusion.” AT&T Opp., Doc. 17 at 10. AT&T does not even try to explain how “broad”

or how “narrow” an arbitration clause must be before an arbitrator loses authority to decide these

limitations under AAA Rules. AT&T ignores Chevron. In Chevron, the D.C. Circuit concluded

that the district court had correctly declined to address whether the plaintiff’s claims fell within

the scope of an exclusion to arbitration, not because the exclusion was “broad” or “narrow,” but

because the agreement was “not silent on who decides arbitrability.” 795 F.3d at 207.

       In this case, the parties’ express incorporation of AAA Rules means that AT&T must

address its arguments about the scope of the arbitrator’s authority to the arbitrator, not the Court.

               2.      If AT&T had wanted to preserve Court jurisdiction over arbitrability,
                       it should not have consented to AAA Rules.

       AT&T argues that enforcing AAA Rules would always deprive any party of independent

Court review of arbitrability: “If the Union were correct, parties could never limit arbitration to

one part of a MOA. They could always be forced to arbitrate threshold issues, no matter how

clearly they expressed their intent to the contrary.” AT&T Opp., Doc. 17 at 11. There is a simple

answer to AT&T’s objection. AT&T voluntarily agreed to incorporate AAA Rules. If AT&T had

wanted to keep the arbitrator from deciding threshold issues of arbitrability, it should not have

                                                  7
         Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 8 of 13



agreed to incorporate AAA Rules. A party is not required to agree to those AAA Rules, but once

it does, that incorporation is “clear and unmistakable” consent to let the arbitrator decide

arbitrability. See Union Opening Memo., Doc. 12 at pp. 17-18.

II.     Arbitration of Contractual Bargaining Units Is Not Barred by NLRB Jurisdiction.

        Next, AT&T argues that any arbitration of contractual bargaining units is an illegal

encroachment on the National Labor Relations Board’s (NLRB’s) authority. This is an attempt to

repudiate the entire contract, as to its pre-existing units as well any future ones.

        A.      The Arbitrator Decides Challenges to the Contract as a Whole.

        AT&T does not respond to our argument that the Arbitrator has authority to decide

challenges to the validity of the contract as a whole. Under both AAA Rule 3(b) and Buckeye

Check Cashing v. Cardegna, 546 U.S. 440, 444 (2006), arbitrators have authority in the first

instance to consider “challenges [to] the contract as a whole, either on a ground that directly

affects the entire agreement . . . or on the ground that the illegality of one of the contract's

provisions renders the whole contract invalid.” AT&T does not address this point. If AT&T

seriously contends that the entire card-check agreement, including its private definitions of

bargaining units, is an unlawful encroachment on NLRB jurisdiction, it must make that argument

the Arbitrator in the first instance.

        B.      NLRB Jurisdiction Does Not Bar Arbitration of Contractual Units.

        AT&T’s argument is wrong in any event, under binding Supreme Court and Circuit law.

                1.      AT&T cannot distinguish binding Supreme Court and Circuit law.

        Courts must order arbitration over contractual disputes over the scope of a bargaining

unit, even where the issue overlaps with the NLRB’s authority over union representation. Carey


                                                   8
         Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 9 of 13



v. Westinghouse Elec. Corp., 375 U.S. 261, 272 (1964) (holding that union could compel

arbitration over unit scope: “However the dispute be considered-whether one involving work

assignment or one concerning representation-we see no barrier to use of the arbitration

procedure.”) AT&T tries to distinguish Carey by claiming that it only applies to existing units,

and not newly acquired ones. AT&T Opp., Doc. 17 at 14. Nothing in Carey supports this ad hoc

distinction. If NLRB jurisdiction over unit definition were exclusive, it would be exclusive as to

existing as well as future units. This is not the law. AT&T ignores the consensus that “card-

check” recognition agreements covering future units may be properly arbitrated. See Union

Opening Motion, Doc. 12 at pp. 22-23. 1

       Following Carey, the D.C. Circuit has repeatedly held that parties to a labor agreement

may arbitrate issues over the definition of contractual units. See McDonnell Douglas Corp. v.

NLRB, 59 F.3d 230, 234 (D.C. Cir. 1995) (“The Board has never suggested that a union and

employer cannot contractually bind each other as to the scope of the bargaining unit. In fact the

Board remarked in this very case that it has a policy of encouraging unions and employers to

enter into such agreements.”) Arbitral resolution of bargaining-unit inclusions, including

disputes over supervisory status, are entirely proper in this Circuit. Office and Professional

Employees Local 2 v. Washington Metropolitan Area Transit Authority, 724 F.2d 133, 140-141


1
  See Hotel & Restaurant Employees Local 217 v. J.P. Morgan Hotel, 996 F.2d 561, 566 (2d Cir.
1993) (“Even were a dispute representational in nature, an arbitrator acting pursuant to a contract
can make the initial decision on the merits, see Carey v. Westinghouse Elec. Corp., 375 U.S. 261,
272 (1964).”); AK Steel Corp. v. United Steelworkers, 163 F.3d 403, 407 (6th Cir. 1998); United
Steel Workers v. TriMas Corp., 531 F.3d 531, 537-538 (7th Cir. 2008); Hotel Employees, Local 2
v. Marriott Corp., 961 F.2d 1464, 1468 (9th Cir. 1992); see also Georgetown Hotel v. NLRB, 835
F.2d 1467, 1470-71 (D.C. Cir.1987) (employer may elect to be bound by card check procedure in
lieu of Board election); Local 82, Service Employees Union, v. Pritchard Industries, Inc., 827
F.Supp. 35, 36-37 & n.3 (D.D.C. 1993).

                                                 9
        Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 10 of 13



(D.C. Cir. 1983) (same deference owed to an arbitration award defining the scope of a

contractual unit, including supervisory status, as it did to any other arbitral decision.); Retail

Clerks Local 588 v. NLRB, 565 F.2d 769, 774-775 (D.C. Cir. 1977) (“we find the Supreme

Court's encouragement of arbitration in [Carey] that case persuasive. At the time Local 588

invoked the use of the contractual grievance-arbitration procedure, a resulting private,

consensual resolution of the strictly contractual matters involved could have aided the disputants

in resolving their disagreement fully without resort to the Board, or at least could have reached a

conclusion necessary to allow the Board’s subsequent determination of the unit questions to end

the dispute in its entirety.”) Where the parties have agreed to a consensual “card check”

procedure, the NLRB will now honor arbitration as an alternative to NLRB representation

proceedings. Verizon Information Systems, 335 NLRB 558, 559 (2001).

               2.      MEBA does not change the law.

       AT&T’s only response is to seize on general language in Dist. No. 1, Marine Eng’rs'

Beneficial Ass’n (MEBA) v. Liberty Mar. Corp., 815 F.3d 834, 839 (D.C. Cir. 2016), to claim

that all agreements to arbitrate the scope of bargaining units are now invalid. AT&T Opp., Doc.

17 at 14.

       MEBA did no such thing. In MEBA, the D.C. Circuit’s actual holding was to order

arbitration in favor of a union, and to reject an employer’s claim that NLRB jurisdiction was

exclusive. 815 F.3d at 839. AT&T seizes on the MEBA opinion’s general discussion of

contractual versus representational claims, to argue that Carey, 375 U.S. at 272, McDonnell

Douglas, 59 F.3d at 234, WMATA, 724 F.2d at 140-141, and Retail Clerks, 565 F.2d at 774-775

have all been overruled sub silentio. AT&T ignores that the NLRB itself now recognizes that


                                                  10
        Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 11 of 13



private agreements defining procedures for voluntary recognition are entirely lawful, and should

be deferred to. Verizon Information Systems, 335 NLRB at 559.

       MEBA did not purport to catalogue all the circumstances in which the NLRB would have

exclusive jurisdiction. Nor did it face the present context—where a voluntary “card check”

recognition agreement provides for arbitral definition of units. Its general outline in the course of

ordering arbitration on other facts is not a holding controlling the facts of all future cases.

“[G]eneral expressions, in every opinion, are to be taken in connection with the case in which

those expressions are used. If they go beyond the case, they may be respected, but ought not to

control the judgment in a subsequent suit when the very point is presented for decision.” Tuaua

v. U.S., 788 F.3d 300, 305 (D.C. Cir. 2015) quoting United States v. Wong Kim Ark, 169 U.S.

649, 679 (1898). See also American Meat Institute v. U.S. Dept. of Agriculture, 760 F.3d 18, 22

(D.C. Cir. 2014) (en banc), citing Landgraf v. USI Film Products, 511 U.S. 244, 265 (1994); UC

Health v. N.L.R.B., 803 F.3d 669, 681-684 (D.C. Cir. 2015) (Edwards, J., concurring) (citing

King v. Morton, 520 F.2d 1140, 1147 (D.C. Cir.1975); Whitacre v. Davey, 890 F.2d 1168, 1172

(D.C. Cir.1989) (“We cannot count as controlling a decision that never touched upon the issue

we confront” when that point “was simply not considered” in the prior case).

               3.      MEBA did not overrule prior Supreme Court and D.C. Circuit law.

       AT&T’s claim that general language in MEBA overruled prior law is not defensible for a

more basic reason. Carey held that courts must order arbitration of disputes over unit inclusion

even if that issue might overlap with the NLRB’s future consideration. 375 U.S. at 272. MEBA

did not purport to overrule this law. It did not cite any superseding statutory or Supreme Court

revision of this rule. AT&T may not therefore claim that Carey can be disregarded so lightly. See


                                                  11
        Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 12 of 13



Libertarian National Committee, Inc. v. Federal Election Commission, 924 F.3d 533, 549 (D.C.

Cir. 2019), quoting Agostini v. Felton, 521 U.S. 203, 237 (1997) (“Unless and until the

[Supreme] Court expressly abrogates it, this ‘inferior court’ lacks authority to ‘conclude [that a]

more recent case[ ]’ has, ‘by implication, overruled an earlier precedent.’ )

       AT&T is also wrong to claim that the panel decision in MEBA “overruled” prior D.C.

Circuit decisions in McDonnell Douglas, 59 F.3d at 234, WMATA, 724 F.2d at 140-141, and

Retail Clerks, 565 F.2d at 774-775. AT&T Opp., Doc. 17 at 14. If AT&T reads MEBA to conflict

with those prior Circuit decisions (which it does not), the conflict would have to be resolved in

favor of the prior Circuit precedent. MEBA was not an en banc decision that could change

Circuit law, nor did it invoke any intervening change in Supreme Court law. One panel may not

overrule prior panel decisions without en banc or Supreme Court authority. See FedEx Home

Delivery v. NLRB, 849 F.3d 1123, 1127 n.3 (D.C. Cir. 2017) (“when a conflict exists within our

own precedent,” a court is “bound by the earlier” of the two conflicting decisions.”, citing United

States v. Old Dominion Boat Club, 630 F.3d 1039, 1045 (D.C. Cir. 2011); see also Sierra Club v.

Jackson, 648 F.3d 848, 854 (D.C. Cir. 2011) (“[W]hen a decision of one panel is inconsistent

with the decision of a prior panel, the norm is that the later decision, being in violation of that

fixed law, cannot prevail.”); Independent Cmty. Bankers of America v. Board of Governors of the

Fed. Reserve Sys., 195 F.3d 28, 34 (D.C. Cir. 1999) (“[W]hen faced with an intra-circuit conflict,

a panel should follow earlier, settled precedent over a subsequent deviation therefrom.”))

       AT&T’s claim that the entire Agreement is unlawful is therefore meritless.




                                                  12
        Case 1:19-cv-01220-CJN Document 18 Filed 07/15/19 Page 13 of 13



                                        CONCLUSION

       The Court should grant Plaintiff CWA’s Cross-Motion to Compel Arbitration, and order

Defendant AT&T, Inc. to proceed to arbitration of the CWA’s March 6 and April 12, 2019

demands before Arbitrator Richard I. Bloch.

                                     Respectfully submitted,

                                    /s Michael T. Anderson

                                     Michael T. Anderson (# 459617)
                                     Arlus J. Stephens (# 478938)
                                     Jason Veny (# 1049121)
                                     Murphy Anderson PLLC
                                     1401 K St. NW Suite 300
                                     Washington DC 20005
                                     (202) 223-2620
                                     (202) 296-9600 (fax)
                                     manderson@murphypllc.com
                                     astephens@murphypllc.com
                                     jveny@murphypllc.com

                                    Attorneys for Plaintiff
                                    Communications Workers of America AFL-CIO


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on July 15, 2019, I electronically filed the foregoing with

the Clerk of Court for the United States District Court for the District of Columbia by using the

appellate CM/ECF system. All participants who have appeared in the case are registered

CM/ECF users, and service will be accomplished by the appellate CM/ECF system:



                                           /s Michael T. Anderson




                                                13
